Citation Nr: 0617846	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-31 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a dental condition, 
status post endodontic surgery.

2.  Entitlement to service connection for myopia of the right 
eye.

3.  Entitlement to service connection for a bee sting scar on 
the left forearm.

4.  Entitlement to service connection for a scar on the left 
shoulder.

5.  Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the thoraco-lumbar spine.

6.  Entitlement to an initial rating higher than 10 percent 
for cervical spine spondylosis.

7.  Entitlement to an initial rating higher than 10 percent 
for a right elbow disability.

8.  Entitlement to an initial rating higher than 10 percent 
for bilateral pes planus.

9.  Entitlement to an initial rating higher than 10 percent 
for tinea pedis of the right foot.

10.  Entitlement to an initial rating higher than 10 percent 
for pseudofolliculitis barbae.

11.  Entitlement to an initial compensable rating for hammer 
toes on the right foot.

12.  Entitlement to an initial compensable rating for a right 
knee disability.

13.  Entitlement to an initial compensable rating for 
residuals of a right wrist fracture.

14.  Entitlement to an initial compensable rating for a left 
shoulder strain.

15.  Entitlement to an initial compensable rating for herpes 
zoster (i.e., cold sores).


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from April 
1994 to September 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from October 2003, December 2003, March 2004, and August 2004 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Washington, D.C., and Roanoke, Virginia.  In 
an April 2005 letter, the veteran withdrew his request for a 
hearing before a Veterans Law Judge (VLJ) of the Board in 
Washington, D.C.  See 38 C.F.R. § 20.702(e) (2005).

In the October 2003 rating decision, the RO denied the 
veteran's claims for service connection for a dental 
condition and myopia of the right eye.  The RO granted his 
claims for service connection for a right elbow disability, 
bilateral pes planus (i.e., flat feet), hammer toes of the 
right foot, residuals of a right wrist fracture and 
pseudofolliculitis barbae, and assigned initial 0 percent 
(i.e., noncompensable) ratings.  The RO also granted service 
connection for degenerative arthritis of the spine and 
assigned an initial 10 percent rating.  The veteran appealed 
for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

In the December 2003 rating decision, the RO denied the 
veteran's claims for service connection for a left shoulder 
strain, a right knee disability, a skin condition of the 
right foot (i.e., tinea pedis), a bee sting scar on the left 
forearm, a scar on the left shoulder, and cold sores.

In the March 2004 rating decision, the RO granted a separate 
10 percent rating for cervical spondylosis (apart from the 10 
percent rating for degenerative arthritis of the thoraco-
lumbar spine).  The RO also increased the rating for the 
veteran's bilateral pes planus from 0 to 10 percent.  He 
since has continued to appeal, seeking even higher initial 
ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating unless he specifically indicates otherwise).

In the August 2004 rating decision, the RO granted the 
veteran's claims for service connection for tinea pedis of 
the right foot, a left shoulder strain, a right knee 
disability, and cold sores, and assigned initial 0 percent 
ratings for each of these disabilities.  In the May 2005 
Informal Hearing Presentation, his representative indicated 
he disagreed with the initial ratings assigned for these 
disabilities.  So this is considered a notice of disagreement 
(NOD) contesting the initial ratings assigned.  See 38 C.F.R. 
§ 20.201 (2005) (An NOD is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination).  So the Board must remand these claims to the 
RO because a statement of the case (SOC) has not been issued 
concerning the initial ratings assigned for these 
disabilities and the veteran given an opportunity to perfect 
an appeal to the Board on these additional issues.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In the August 2004 rating decision, the RO also increased the 
ratings for the veteran's right elbow disability and 
pseudofolliculitis barbae from 0 to 10 percent, effective 
retroactively from the date of the award of service 
connection.  He since has continued to appeal, seeking even 
higher initial ratings.  See AB, 6 Vet. App. at 39.

The Board will address the merits of the veteran's claims for 
service connection for a dental condition, myopia, a bee 
sting scar on the left forearm, and a scar on the left 
shoulder in the decision below.  As to the remaining claims, 
because further development of the evidence is needed before 
the Board can make a decision, these claims are being 
REMANDED to the RO via the Appeals Management Center (AMC).  
VA will notify the veteran if further action is required on 
his part concerning these claims.




FINDINGS OF FACT

1.  The veteran does not have a chronic dental disability 
that was incurred in combat, due to trauma, or as a prisoner 
of war.

2.  The evidence does not indicate the myopia affecting the 
veteran's right eye increased in severity or was aggravated 
by a superimposed disease or injury during his military 
service.

3.  The medical evidence of record indicates the veteran does 
not currently have a bee sting scar on his left forearm or a 
scar on his left shoulder.


CONCLUSIONS OF LAW

1.  A chronic dental disability, for compensation purposes, 
was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.381 (2005).

2.  As a type of refractive error, service connection for 
myopia is precluded as a matter of law.  38 C.F.R. 
§§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  The veteran does not currently have a bee sting scar on 
his left forearm or a scar on his left shoulder as a residual 
of a disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a VCAA notice letter in July 2003 
apprising him of the evidence needed to support his claims 
for service connection that was not on record at the time of 
the letter, the evidence VA would assist him in obtaining, 
and the evidence it was expected that he would provide.  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the "fourth element" 
mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and, therefore, not binding 
on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); 
see also Pelegrini II, 18 Vet. App. at 130 (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the July 2003 VCAA letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
The letter requested that he provide or identify any evidence 
supporting his claims and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  
The absence of such a request is unlikely to prejudice him, 
and thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 
2006 WL 519755, at *8 (Vet. App. March 6, 2003).  The Court 
held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.



In this case, the VCAA notice to the veteran did not cite the 
law and regulations governing nor describe the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).  
In this case, VCAA notice was provided in July 2003, so prior 
to the RO's initial decisions regarding these claims.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication).  

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs).  In addition, a VA 
examination was scheduled in August 2003.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And although scheduled, 
he declined his opportunity for a hearing to provide oral 
testimony in support of his claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.




Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

As for claims for service connection for dental conditions, 
specifically, current regulations provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling, and 
may be considered service connected solely for the purpose 
of establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  Service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination 
will be made as to whether it is due to a combat wound or 
other service trauma, or whether the veteran was interned as 
a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental 
treatment for the condition, without the usual restrictions 
of timely application and one-time treatment.  38 C.F.R. § 
17.161(c).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

There are various categories of eligibility for VA 
outpatient dental treatment, such as veterans having a 
compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans 
having a noncompensable service-connected dental condition, 
provided they apply for treatment within a year after 
service (Class II eligibility); those having a 
noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other 
service trauma (Class II(a) eligibility); and those who were 
detained as a POW (Class II(b) and Class II(c) eligibility), 
etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

Service Connection for a Dental Condition

In this case, the veteran is claiming service connection for 
residuals of endodontic surgery on tooth #10.  His SMRs do 
not show any findings of a traumatic dental injury.  During 
military service, in May 2003, he underwent endodontic 
surgery to excise a periapical granuloma (i.e., a chronic 
nonsupportive inflammation of periapical tissue resulting 
from irritation following pulp disease or endodontic 
treatment).  Follow-up SMRs in May 2003 indicate he was 
concerned about excessive pain and bleeding, but the dentist 
noted he was healing within normal limits.  In July and 
August 2003, he had a fillings replaced on two teeth (#28, 
#29), but made no mention of any abnormality relating to 
tooth #10.

VA's General Counsel has held that dental treatment of teeth, 
even extractions, during service does not constitute dental 
trauma.  See VAOPGCPREC 5-97 (Jan. 22., 1997; corrected on 
February 25, 1997).  As mentioned, the Board is bound by the 
precedent opinions of VA's General Counsel, as the Chief 
Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  
Therefore, service connection for compensation purposes 
cannot be granted merely due to the need for treatment of 
teeth (or a tooth) while on active duty, as that type of 
treatment in service was not tantamount to dental trauma.  
And the veteran does not have a qualifying compensable or 
noncompensable dental disability of the type otherwise 
mentioned in 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 
(2005).

With there being no evidence of any trauma in service, or the 
existence of a dental condition resulting from dental 
treatment, there simply is no basis upon which to establish 
service connection for compensation purposes.  In view of 
this, the veteran has not presented a legally sustainable 
claim for a VA benefit, and his appeal must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




Service Connection for Myopia of the Right Eye

Myopia (i.e., nearsightedness) is a refractive error, which 
is not a disease or injury for the purposes of VA disability 
compensation.  38 C.F.R. §§ 3.303(c), 4.9.  The only possible 
exception is if there is evidence of additional disability 
due to aggravation during service by superimposed disease or 
injury.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).

A review of the veteran's SMRs does not indicate his visual 
acuity worsened during service due to aggravation by a 
superimposed disease or injury.  The report of the February 
1994 physical examination given at enlistment indicates his 
uncorrected visual acuity was 20/50 in his right eye, and his 
corrected visual acuity was 20/20.  The report of a May 2003 
eye examination given prior to separation indicates his 
uncorrected visual acuity was 20/40 in each eye, and 
corrected visual acuity was 20/20 in each eye.  The evidence 
does not indicate that his visual acuity worsened during 
service, so there is no need to consider whether the right 
eye myopia was subject to a superimposed disease or injury 
during service.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(July 18, 1990).

Since the veteran has not presented a legally sustainable 
claim for a VA benefit, his appeal must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  




Service Connection for a Bee Sting Scar on the Left Forearm
 and a Scar on the Left Shoulder

The veteran's SMRs are negative for any scars on the his left 
forearm or shoulder.  When completing a May 2003 Report of 
Medical History questionnaire, he noted that he had a scar on 
his left shoulder and forearm, but on objective physical 
examination the only scar observed was a long-healed 
traumatic scar from his right wrist to his right elbow.  And 
during his August 2003 VA examination, he did not mention any 
scars on his left forearm and shoulder.  Furthermore, 
on objective examination of his upper extremities, these 
purported scars were not observed.

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  So the veteran's claims for service connection for a 
bee sting scar on the left forearm and a scar on the 
left shoulder must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in his favor.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for a dental condition, 
myopia of the right eye, a bee sting scar on the left 
forearm, and a scar on the left shoulder are denied.




REMAND

As alluded to earlier, during the pendency of this appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim - including the 
degree of disability and effective date of an award.  
Dingess/Hartman v. Nicholson, 2006 WL 519755, at *8.

In a July 2003 VCAA letter, the RO provided the veteran 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided notice of the type of evidence necessary to 
establish ratings or effective dates for his disabilities 
should his claims be granted.  And, in fact, his claims for 
service connection for degenerative arthritis of the thoraco-
lumbar spine, cervical spondylosis, a right elbow disability, 
bilateral pes planus, hammer toes of the right foot, 
residuals of a right wrist fracture, pseudofolliculitis 
barbae, a left shoulder strain, a right knee disability, 
tinea pedis of the right foot, and cold sores were granted, 
and he has appealed seeking higher initial ratings for these 
disabilities.  See Fenderson, 12 Vet. App. at 125-26.  
Since the question as to the appropriate initial disability 
ratings is involved in the present appeal (a downstream issue 
following the grant of service connection), this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which informs him about a disability 
rating and an effective date for the award of benefits, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.

In addition, in the May 2005 Informal Hearing Presentation, 
the veteran's representative stated the veteran believes his 
service-connected disabilities are more severe than reported 
following the August 2003 VA examination.  Since the last 
VA examination was over 21/2 years ago, another examination is 
needed to adequately assess the current severity of his 
service-connected disabilities.  See 38 U.S.C.A. § 5103A(d); 
see also, Caffrey v. Brown, 6 Vet. App. 377 (1994) 
(examination conducted about two years before the Board's 
decision was too remote to be a contemporaneous examination 
where appellant had presented evidence indicating there had 
been a material change in his condition and that his current 
rating was insufficient).

As for the veteran's claims for higher initial ratings for a 
left shoulder strain, right knee disability, tinea pedis, and 
cold sores, as mentioned, he expressed his disagreement with 
the initial ratings assigned for these conditions in an NOD 
filed in May 2005 (see May 2005 Informal Hearing 
Presentation).  The RO, however, has not provided him an SOC 
in response to this NOD or given him an opportunity to 
perfect an appeal to the Board on these additional issues.  
And in this type of situation, the Board must remand these 
claims to the RO (AMC), rather than merely referring them 
there.  See Manlincon, 12 Vet. App. at 238; Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995). 

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice to comply with Dingess, 
particularly insofar as the additional 
disability rating and effective date 
elements concerning his claims for higher 
initial ratings for degenerative 
arthritis of the thoraco-lumbar spine, 
cervical spondylosis, a right elbow 
disability, bilateral pes planus, hammer 
toes of the right foot, residuals of a 
right wrist fracture, pseudofolliculitis 
barbae, a left shoulder strain, a right 
knee disability, tinea pedis of the right 
foot, and cold sores.

2.  Also schedule the veteran for the 
appropriate VA examination(s) to assess 
the severity of his service-connected 
disabilities.  These disabilities 
include:  degenerative arthritis of the 
thoraco-lumbar spine, cervical 
spondylosis, a right elbow disability, 
bilateral pes planus, hammer toes of the 
right foot, residuals of a right wrist 
fracture, pseudofolliculitis barbae, a 
left shoulder strain, a right knee 
disability, tinea pedis, and cold sores.

With regard to the veteran's 
musculoskeletal disabilities, the 
examiner is asked to determine whether 
there is weakened movement, 
premature/excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  The 
examiner(s) should express an opinion as 
to whether pain, whether radiating or 
not, significantly limits functional 
ability during flare-ups or when the 
affected part is used repeatedly over a 
period of time. This determination also 
should be portrayed, if feasible, in 
terms of the degree of additional range 
of motion loss due to pain on use during 
flare-ups.

Specifically, with regard to the 
veteran's right knee disability, the 
examiner should also clarify whether the 
veteran has any instability of the right 
knee and, if he does, the severity of it 
(e.g., slight, moderate or severe), or 
episodes of locking.

With regard to the veteran's skin 
disorders, the examiner should 
specifically comment on the size of the 
affected area; whether there are any 
scars and, if so, whether they are 
tender, painful, or productive of 
limitation of function; whether there is 
tissue or skin loss; whether there were 
changes in the pigmentation of the 
veteran's skin; and whether the disorder 
causes exfoliation, exudation, or 
itching.



The claims folder is to be made available 
to the designated examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  A 
copy of this remand should also be 
provided.  All necessary testing should 
be done, to include specifically range of 
motion studies (measured in degrees, with 
normal range of motion specified too), 
and the examiner(s) should review the 
results of any testing prior to 
completion of the examination report.

If an opinion cannot be rendered in 
response to these questions, please 
explain why this is not possible or 
feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.  

3.  Then readjudicate the veteran's 
claims for higher initial ratings for 
degenerative arthritis of the thoraco-
lumbar spine, cervical spondylosis, a 
right elbow disability, bilateral pes 
planus, hammer toes of the right foot, 
residuals of a right wrist fracture, and 
pseudofolliculitis barbae in light of any 
additional evidence obtained.  If they 
are not granted to his satisfaction, 
prepare an SSOC and send it to him and 
his representative.  Give them time to 
respond before returning these claims to 
the Board for further appellate 
consideration.  



4.  Also send the veteran an SOC 
concerning the issues of his purported 
entitlement to higher initial ratings for 
a left shoulder strain, right knee 
disability, tinea pedis of the right 
foot, and cold sores.  He and his 
representative must be advised that a 
timely substantive appeal, such as a VA 
Form 9 or equivalent statement, must 
still be submitted in response to the SOC 
to "perfect" an appeal to the Board 
concerning these additional claims.  They 
also must be advised of the time period 
in which to perfect an appeal.  And if, 
and only if, a timely appeal is perfected 
as to these claims should they be 
returned to the Board for further 
appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


